WIGGINTON, Judge.
Appellant appeals the deputy commissioner’s denial of appellant’s motion for *388attorney’s fees to be paid by appellees employer/carrier pursuant to section 440.-34(3)(a) or (c), Florida Statutes. We reverse.
The record shows that appellant prevailed in proceedings in which he sought medical benefits only and at the time he sought those benefits, he had not filed and was not entitled to file a claim for other benefits. Consequently, he is entitled to recover from appellees a reasonable attorney’s fee pursuant to section 440.34(3)(a), Florida Statutes.
As a result of the above holding, we need not reach the question of whether appellant is entitled to recover an attorney’s fee from appellees pursuant to section 440.34(3)(c).
REVERSED and REMANDED to the deputy commissioner for a determination of a reasonable attorney’s fee.
SHIVERS and WENTWORTH, JJ., concur.